Title: To Thomas Jefferson from LeJeune, 5 April 1786
From: Le Jeune, M.
To: Jefferson, Thomas



Monsieur
Lorient le 5 avril 1786

M. Thevenard m’ayant Communiqué la lettre par Laquelle vous Reclamiez en faveur de M. Wibert, Colonel, Ce qui pouvoit Lui revenir pour ses Parts de prises dans le temps qu’il Commandoit Les volontaires a bord du Bonhomme Richard, Commandé par M. Paul Jones; La somme de 1944 12 2 qui revenoit a cet officier, et que Javois fait passer a nantes sur la Demande Du Commissaire de Ce Port, a été retirée des mains de celui qui L’avoit touchée; et J’ai L’honneur de la faire passer à Votre Excellence, afin qu’elle la fasse tenir a ce Colonel.
Je Joins a cet Effet une Remise qui Contient le Décompte De M. Wibert, et pour Payement une Lettre de Change a L’ordre  de votre Excellence, dont Elle Daignera m’accuser La Reception, pour la Decharge De mon Bureau.
Je suis avec Le plus profond Respect Monsieur Votre tres humble et tres obéissant serviteur,

Le Jeune Commissaire des Classes à Lorient


P.S. Comme J’ai verifié qu’on avoit mal apropos Chargé le Compte de M. Wibert d’une somme de 100.₶ 4s. qu’il ne devoit effectivement pas, Je la Lui alloué et j’ajoute une autre Lettre de Change a votre ordre de Cette valeur.

